Citation Nr: 0828632	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-21 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for night 
blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from February 1960 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The veteran testified before the undersigned Acting Veterans 
Law Judge at the RO in June 2008.  A transcript of the 
hearing has been associated with the claims file.

The Board notes that the veteran's hearing testimony included 
the presentation of evidence concerning the severity of his 
lumbar spine disability and right lower extremity 
radiculopathy.  At that time, the veteran was advised that 
the evaluation of those disabilities had not been certified 
for the Board's consideration.  The matter of increased 
ratings for these disabilities is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that a VA examination was conducted in 
June 2006.  The veteran's claims file was not available for 
review by the examiner.  The examiner did not address the 
nature and severity of the veteran's service-connected night 
blindness, and did not discuss the effect of the disability 
on the veteran's daily activities.  

At his June 2008 hearing, the veteran testified that he could 
not see when exposed to bright light, either during the day 
or at night.  He stated that he could not see without his 
glasses.  He also indicated that he left his employment in 
part because of his visual disability.  The veteran's 
testimony suggests that his visual disability has worsened.  
As such, the Board has determined that an additional VA 
examination is warranted.

The Board also notes that in April 2007, VA received the 
report of an evaluation of the veteran conducted in 
conjunction with a disability determination by the Social 
Security Administration (SSA).  It is unclear whether the 
veteran is in receipt of SSA disability benefits.  
Clarification should be sought, and if the veteran is in 
receipt of SSA benefits, records pertaining to SSA's 
disability determination should be obtained and associated 
with the record.

In light of the above discussion, the Board has determined 
that additional development of the record is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and inquire 
whether he is in receipt of SSA 
disability benefits.  If so, obtain a 
copy of SSA's decision awarding 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits. Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.  

2.  Upon completion of the above, 
schedule the veteran for a VA examination 
to determine the nature and extent of his 
visual disability, characterized as night 
blindness.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

Upon review of the claims folder and 
examination, the examiner should provide 
a comprehensive discussion of all 
manifestations of the veteran's service-
connected night blindness.

The examiner should provide the veteran's 
corrected and uncorrected visual acuity.  
The examiner should also discuss the 
impact of the veteran's night blindness 
on his daily functioning, to include an 
opinion regarding the effect of the 
disability on the veteran's ability to 
obtain and retain employment.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in a type-written examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




